Citation Nr: 1500459	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-26 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1971.  The Appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This matter was previously remanded by the Board in September 2014.

The appellant testified before the undersigned Veterans Law Judge at an August 2012 Travel Board hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After considering the evidence of record, unfortunately the Board finds that additional remand is required to obtain a new medical opinion.

As an initial matter, the record indicates that the Veteran served within the Republic of Vietnam, and as a result his herbicide exposure has been established.  

The Veteran died in July 2010.  His death certificate indicates that the immediate cause of death was hypoxic encephalopathy, due to or a consequence of pulmonary arrest, respiratory failure, and endocarditis.  Diabetes, obesity, and obstructive sleep apnea are listed as other significant conditions.  The Appellant asserts that the Veteran's diabetes mellitus was a contributing factor in the Veteran's death.

The August 2011 medical examiner provides a medical opinion after having reviewed the Veteran's medical file.  The Board originally remanded this matter in September 2014 for an addendum opinion to address potentially outstanding private medical records identified by the Appellant at her August 2012 Travel Board hearing.  However, the Appellant did not submit any additional private medical records, and as a result, a new medical opinion was not requested.

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.
After thoroughly reviewing the evidence of record and the August 2011 medical opinion, the Board finds that remand is required.  The August 2011 examiner went to great lengths to obtain potentially relevant information, including contacting the Appellant directly.  Ultimately, the examiner concluded that:

It did not appear that diabetes was a major contributing factor to [the Veteran's] demise.  He had other medical illnesses that were much more severe than the diabetes.  Those were the ones that caused his demise, that were compounding and intertwined.  Diabetes was one of many medical comorbidities, and it certainly was a contributing factor, but he had other medical comorbidities that were much more severe.  Diabetes was one of many contributing factors to his demise, but I found it was less likely to be a substantial/material contributor to his death, because other medical comorbidities were much more serious.  

While the opinion specifically states that the Veteran's diabetes did not contribute substantially or materially to the Veteran's death, it does not address whether the Veteran's diabetes "combined to cause death" or whether "it aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c) (2014).  Additionally, the Board notes that if the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  As a result, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to a VA examiner of appropriate knowledge and expertise in order to provide an opinion as to the cause of the Veteran's death.  If the examiner is not available, the claims file should be forwarded to a different examiner with appropriate expertise to render the requested opinions.  

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The opinion must indicate that the claims file was reviewed in conjunction with the report.  The examiner should:

(a) Provide an opinion as to whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, either (i) caused or (ii) contributed to the Veteran's death.  

In providing this opinion please address the VA and private medical opinions in the record.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

(b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type II, affected a vital organ to the extent that the debilitating effects of the Veteran's diabetes rendered the Veteran less capable of resisting the effects of other diseases.  

In providing this opinion please address the VA and private medical opinions in the record.  If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's causes of death, as noted on his death certificate, are causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides.  

If the examiner finds that he/she is unable to do so without resorting to mere speculation, please elaborate as to why.

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Appellant's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.	

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

